Citation Nr: 1709855	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1990 to December 1997.  His decorations include the Southwest Asia Service Medal, Joint Meritorious Unit Commendation, Sea Service Deployment Ribbon, Battle "E" Efficiency Award, CG Special Ops Service Ribbon, Good Conduct Award, and Meritorious Unit Commendation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded the claim in March 2012 and December 2013.

In a November 2015 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Order, pursuant to a September 2016 Joint Motion for Partial Remand (JMPR) submitted by the parties, the Court vacated and remanded the portion of the November 2015 Board decision that denied service connection for a low back disorder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2012 VA examiner's opinion is inadequate because the examiner did not adequately consider the Veteran's lay statements as to the onset and continuity of low back symptomatology since service.  Thus, an addendum opinion is necessary to address the etiology of his low back disability.  Updated treatment records should also be secured on remand.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records and associate them with the claims file, to include any records dated in 2003.

2.  With any necessary assistance from the Veteran, obtain any pertinent private treatment records that have not been associated with the claims file, to include the report of the MRI of his back from a non-VA hospital in 2004-2005.

3.  Then obtain an addendum opinion from a physician other than the July 2012 VA examiner to determine the etiology of the Veteran's back disability.  The examiner must review the entire claims file and this REMAND.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

For any back disability diagnosed since May 2006, including lumbosacral spondylolysis and spondylolisthesis, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or is otherwise related to military service.  In addressing the foregoing question, the examiner must discuss the following:

(a) service treatment records (STRs) indicating that he had low back pain while in service.  See October 1989 Report of Medical History, October 1989 Report of Medical Examination, January 1991 STR, January 1993 STR, July 1993 Emergency Care record, September 1994 Referral, October 1994 Report of Medical Examination, October 1994 Report of Medical History, January 1997 Report of Medical History, and November 1997 Report of Medical Assessment; and
(b) the Veteran's reports: (1) of low back pain at the time of discharge from service; (2) that in 1998 or 1999 he sought treatment from a chiropractor in Georgia; (3) that he saw a VA doctor in 2003 for back pain; and (4) that he obtain a MRI of his back from a non-VA hospital in 2004-2005.  See July 2012 VA examination report.

A full and complete rationale for all opinions expressed must be provided.  

4.  Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



